          . ~. (Rev. 02/08/2019) Judgmeht in a Crilninal Petty Case (MOdified)
      " . A0"245B                                                                                                                                             Page 1 of I   }   Ci)

                                              UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                   (For Offenses C01nmitted On or After Nove111ber l, 1987)
                                           v.

                               Jose Francisco Sesni-Perez                                          CaseNumber: 3:19-mj-21976

                                                                                                   Bridget Kennedy
                                                                                                   Defendant's Attorney


            REGISTRATION NO. 75049298

            THE DEFENDANT:
             ~ pleaded guilty to count( s) 1 of Complaint
                                                    ~~~-=-~~~~~~~~~~~~~~~~~~~~~~~



             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                 Nature of Offense                                                                          Count Number(s)
            8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                                1

             D The defendant has been found not guilty on count(s)                             ~~~~~~~~~~~~~~~~~~~




             D Count(s)                                                                             dismissed on the motion.of the United States.

1I                                                      IMPRISONMENT
II
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
i
                                          )81 TIME SERVED                                      D                                          days
;II
              cg] Assessment: $10 WAIVED                   ~
                                                    Fine: WAIVED
 I
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
I            the defendant's possession at the time of arrest upon their deportation or remo.val.     r.
                                                                        ·       ·    J  1·~ ·v'nrz..-qQ<·tot1         .
             1:8 Court recommends defendant be deported/removed with relative, VI I"' · "                     charged m case
                   \°- f\')1 'l\917
                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.


                                                       r                ~
                                                                        M
                                                                        !l
                                                                             l E· D.
                                                                                                Thursday, May 3 0, 2019
                                                                                                Date ofl/1mpos1t10n
                                                                                                      d/
                                                                                                               .. of Sent
                                                                                                                                     . ence
                        /75'-K
             Receivetl /,,., {)
                                                                    F         ;:u   -··· "..                                    /l        /""

                           ~.U~SM~~-

                                                                    MAY 3 0 2019
                                                         CLERlt, U..3. 01'~i-i\:CI COURT
                                                      SOUTHERN [)Jsrr:.cr 01° C.'\l.JFORNJ,~
                                                      BY --·-···-------··-·- -'-<--~----~---
                                                                                    DfoPUry
             Clerk's Office Copy                                                                                                                  3: l 9-mj-21976
